Martin, J.
The plaintiffs and appellees discovered that the testimony of Bedford, a witness examined below, was not in the transcript; the appellant obtained a certiorari, on which the Clerk returned that the testimony had not been reduced to writing. The record shows that the judgment was given partly on the testimony of Bedford, which does not appear to have been transcribed, although the Clerk certified that he was sworn and examined. The Judge, however, has certified that the record contains, “ all the evidence adduced by the parties.” The plaintiffs, on this have demanded the dismissal of the appeal. Those who seek relief at our hands must take care to bring before us all the evidence given below. If they do not, we cannot review the judgment they complain of.

Appeal dismissed.